            Case 3:21-cv-00443-BAJ-SDJ         Document 1      08/02/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA



KEITH THIBODEAUX                    *
                                    *                CIVIL ACTION NO.:
                        Plaintiff   *
                                    *                SECTION:
vs.                                 *
                                    *                JUDGE:
                                    *
T-H. MARINE SUPPLIES, LLC           *                MAGISTRATE:
                                    *
                        Defendant   *
                                    *
*************************************

                                   NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF LOUISIANA.

       Pursuant to 28 U.S.C. §§ 1332, 1441(a), 1441(b) and 1446, and for the sole purpose of

removing this matter to the United States District Court for the Middle District of Louisiana,

Defendant, T-H Marine Supplies, L.L.C. state that:

A.     State Court Action.

       1.      On June 21, 2021, plaintiff, Keith Thibodeaux, filed a Petition for Damages in the

19th Judicial Court, Parish of East Baton Rouge, State of Louisiana, Keith Thibodeaux v. T.H.

Marine Supplies, LLC, Suit No. 708872, Section 27. Copies of the Citation and Petition that were

served via certified mail on the defendant on July 8, 2021, are attached as Exhibit 1. Undersigned

counsel will file a copy of all process, pleadings, notices and orders filed in the State Court

proceedings after removal in accordance with 28 U.S.C. § 1447 (B).
            Case 3:21-cv-00443-BAJ-SDJ          Document 1     08/02/21 Page 2 of 5




       2.      Pursuant to 28 U.S.C. § 1446(d), counsel for the defendant is filing a copy of this

Notice of Removal with the 19th Judicial Court, Parish of East Baton Rouge, State of Louisiana,

and is sending a copy of the Notice to plaintiff’s counsel.

B.     Diversity of Citizenship

       1.      There is complete diversity of citizenship between the plaintiff and the defendant.

       2.      At the time plaintiff commenced this action, he was a citizen of the State of

Louisiana. (Exhibit 1- Petition for Damages)

       3.      T-H Marine Supplies, L.L.C. is incorporated in Delaware, and maintains its

principal place of business in Huntsville, Alabama, while also maintaining a registered agent in

Wilmington, Delaware. Accordingly, for the purposes of removal it is a citizen of Alabama and

Delaware.

       4.      A defendant has the right to remove a case to federal court if the case involves a

dispute between completely diverse parties and the amount in controversy, excluding interest and

costs, exceeds $75,000. 28 U.S.C. § 1332. The defendant, as the removing party, has the burden

of establishing federal jurisdiction. Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir.

1999); Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

C.     Amount in Controversy.

       In his Petition for Damages, plaintiff alleges severe bodily injuries including pain and

mental anguish, and medical expenses. Specifically, plaintiff alleges in paragraph thirteen of his

Petition for Damages that he is suing for amount as are reasonable in the premises and which

excess the amount necessary for both trial by jury in the state court and federal diversity

jurisdiction. (emphasis added). Accordingly, the amount in controversy is satisfied in this case.




                                                 2
          Case 3:21-cv-00443-BAJ-SDJ              Document 1       08/02/21 Page 3 of 5




Defendant does not admit the plaintiff’s case is worth over $75,000, but rather that the amount in

controversy is for removal purposes only.

D.      Diversity Jurisdiction.

        The Court has jurisdiction pursuant to 28 U.S.C. §1332 and this action may be removed

to this Court pursuant to 28 U.S.C. §1441, as it is a civil action in which plaintiff is a resident or

citizens of the State of Louisiana and the defendant is not, and in which the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, as pled in

paragraph thirteen (13) in Plaintiff’s Petition for Damages.

E.      Timeliness of Notice of Removal.

                The defendant first received notice of this civil action through service of the

Citation and Petition on July 8, 2021. (Exhibit 1- Petition for Damages) Removal of this action

is, therefore, timely under 28 U.S.C. §1446(b).

F.      Written Consent

        There is only one defendant, T-H Marine Supplies, L.L.C. which files this Notice of

Removal accordingly.

G.      Relief Requested.

        The Defendant requests that the United States District Court for the Middle District of

Louisiana assume jurisdiction over this action and issue such further orders and processes as may

be necessary to bring before it all parties necessary for the trial of this action.

H.      Required Documents

        The Defendants are filing with this Notice of Removal the following:

        (a)     Civil Cover Sheet;




                                                   3
          Case 3:21-cv-00443-BAJ-SDJ            Document 1      08/02/21 Page 4 of 5




       (b)     A copy of the Petition for Damages filed by Plaintiffs and a copy of the Service of

               Process on T-H Marine Supplies, L.L.C. are attached as Exhibit 1.

       (c)     A list of all attorneys, including their addresses, telephone numbers and who they

               represent, attached as Exhibit 2.

       (d)     A copy of the First Motion and order for Extension of time in Which to Plead, fax

               filed by T-H Marine Supplies, L.L.C on July 23, 2021, with the 19th Judicial

               Court. Parish of East Baton Rouge, State of Louisiana as Exhibit 3.

       A certified copy of the state court record from the 19th Judicial Court. Parish of East

Baton Rouge, State of Louisiana will be subsequently filed with this court.

I.     Notice of Filing

       The Defendant has given or is in the process of giving notice of the filing of this Notice

of Removal to the State Court and to all parties through their attorneys of record.

       WHEREFORE, T-H. Marine Supplies, L.L.C. respectfully requests that this Court

remove this action from the 19th Judicial Court. Parish of East Baton Rouge, State of Louisiana,

to the United States District Court for the Middle District of Louisiana.



                                              Respectfully submitted,
                                              LAW OFFICES OF ROBERT D. FORD

                                              /s/ John E. Unsworth, III
                                              ________________________________________
                                              JOHN E. UNSWORTH, III (LA BAR #26738)
                                              111 Veterans Boulevard, Suite 1670
                                              Metairie, Louisiana 70005
                                              Telephone:     (504) 461-4424
                                              Facsimile:     (508) 453-3606
                                              Counsel for defendant, T-H. Marine Supplies, L.L.C.




                                                   4
          Case 3:21-cv-00443-BAJ-SDJ            Document 1      08/02/21 Page 5 of 5




                                       CERTIFICATE OF SERVICE

       I certify that on the 2nd day of August, 2021, I caused to be delivered via first-class mail,

postage prepaid, email and/or by facsimile the within Defendant’s Notice of Removal to

Plaintiff’s counsel as listed below:


Darrel J. Papillion
12345 Perkins Road, Building One
Baton Rouge, LA 70810
Phone:          (225) 236-3636
Facsimile:      (225) 236-3650
papillion@lawbr.net

                                              /s/ John E. Unsworth, III
                                              ________________________
                                              JOHN E. UNSWORTH, III




                                                 5
